Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
1.	Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of mounting, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/7/22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawatani et al. (US PG Pub 2013/0288097).
[Claim 1] Regarding claim 1, Kawatani discloses a battery mounting mechanism comprising: a mounting assembly having at least one longitudinal row of teeth extending into an interior of the mounting assembly (See annotated FIG 4, Kawatani teaches a teeth and groove attachment in a reverse orientation with the teeth on the battery and the grooves are on the housing walls. Regarding a reversal of orientation, see In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification. Here, the battery housing has female threads rather than male and the battery has male threads rather than female but this orientation maintains the battery securely in the housing like Applicant and to reverse them is an obvious modification with the same result) at least one battery section (See annotated FIG 4, battery 24) having at least one groove corresponding to the at least one longitudinal row of teeth for slidable engagement therewith (See annotated FIG 4, Kawatani teaches a threaded retention with teeth-groove orientation); and a handle assembly (See annotated FIG 4, Handle 34) operable to engage at least one tooth in the at least one longitudinal row of teeth to lock the at least one battery section in position within the mounting assembly (Handle 34 is connected to the battery and when rotated is made to lock the battery in the housing). 

    PNG
    media_image1.png
    727
    615
    media_image1.png
    Greyscale



[Claim 2] Regarding claim 2, Kawatani discloses the battery mounting mechanism of claim 1 wherein the at least one longitudinal row of teeth prevents the at least one battery section from rotating within the mounting assembly (Kawatani is designed to retain the battery in the housing for proper electrical conduction).
 [Claim 7] Regarding claim 7, Kawatani discloses the battery mounting mechanism of claim 1 wherein the mounting assembly further comprises: at least three longitudinal rows of teeth extending into the interior of the mounting assembly (Kawatani, annotated FIG 4 shows 3 rows).
[Claim 8] Regarding claim 8, Kawatani discloses the battery mounting mechanism of claim 7 wherein the at least one battery section further comprises: at least three grooves corresponding to the at least one longitudinal row of teeth for slidable engagement therewith (Kawatani, annotated FIG 4 and Examiner’s explanation of a reversal of parts in claim is incorporated herein); and wherein the handle assembly is operable to engage at least one tooth in the at least one longitudinal row of teeth from each of the at least three longitudinal rows of teeth to lock the at least one battery section in position within the mounting assembly (Handle 34 is connected to the battery and when rotated is made to lock the battery in the housing).
[Claim 9] Regarding claim 9, Kawatani discloses the battery mounting mechanism of claim 1 further comprising: a longitudinal channel defined in the mounting assembly (The battery 24 is placed in the housing which is a channel).
Allowable Subject Matter
1.	Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Kawatani et al. (US PG Pub 2013/0288097) represents the most similar battery housing as claimed by Applicant but fails to teach or suggest inter alia, wherein the handle assembly further comprises: a lock flange that is rotatable between an unlocked position wherein at least one notch defined in the lock flange is aligned with the at least one longitudinal row of teeth and operable to permit the at least one battery assembly to move to a plurality of longitudinal positions within the mounting assembly, and a locked position wherein the lock flange is engaged with at least one tooth of the in the at least one longitudinal row of teeth to prevent longitudinal movement of the at least one battery section within the mounting assembly or a first battery section having at least one groove corresponding to the at least one longitudinal row of teeth for slidable engagement therewith and an end plate on a rear end of the first battery section; and a second battery section having at least one groove corresponding to the at least one longitudinal row of teeth for slidable engagement therewith and an end plate on a front end of the second battery section.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614